NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 28 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ERIN WILLIAMS REYES,                            No.    16-56225

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-07661-PSG-AS
 v.

NANCY A. BERRYHILL, Acting                      MEMORANDUM*
Commissioner Social Security,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Philip S. Gutierrez, District Judge, Presiding

                            Submitted March 27, 2018**


Before: FARRIS, CANBY, and LEAVY, Circuit Judges.

      Erin Williams Reyes appeals pro se from the district court’s decision

affirming the Commissioner of Social Security’s denial of her application for

disability insurance benefits under Title II of the Social Security Act. We have



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo, Brown-Hunter v. Colvin,

806 F.3d 487, 492 (9th Cir. 2015), and we affirm.

      The administrative law judge (“ALJ”) conducted the required two-step

analysis and offered several specific, clear and convincing reasons, supported by

substantial evidence, for finding that Reyes’s testimony was “not entirely

credible.” See Garrison v. Colvin, 759 F.3d 995, 1014-15 (9th Cir. 2014).

Addressing Reyes’s testimony about back pain, the ALJ properly concluded that

this testimony was not corroborated by the medical evidence, including a normal x-

ray and an orthopedic surgeon’s finding of a full range of motion in the lumbar

spine. See Burch v. Barnhart, 400 F.3d 676, 681 (9th Cir. 2005) (holding that

although a lack of medical evidence cannot form the sole basis for discounting a

claimant’s pain testimony, the ALJ may consider the objective medical evidence in

his credibility analysis). In addition, the ALJ properly relied on the nonmedical

reasons Reyes gave for leaving her past employment. See Bruton v. Massanari,

268 F.3d 824, 828 (9th Cir. 2001). The ALJ also properly relied on evidence of

Reyes’s activities, including her statements to an examining psychiatrist, which

contradicted her testimony about disabling depression. See Molina v. Astrue, 674
F.3d 1104, 1113 (9th Cir. 2012) (holding that ALJ may discredit testimony when

claimant “reports participation in everyday activities indicating capacities that are

transferable to a work setting”). Any error in other reasons provided by the ALJ


                                          2
was harmless. See Brown-Hunter, 806 F.3d at 492 (explaining that error is

harmless if it is inconsequential to the ultimate nondisability determination).

      The ALJ properly relied on the opinion of Dr. Rama Nadella, an examining

psychologist, because no other doctor expressed an opinion on Reyes’s mental

capacity to work. See Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017).

(holding that to reject uncontradicted opinion of examining doctor, ALJ must state

clear and convincing reasons supported by substantial evidence).

      Taking into account Reyes’s pro se status, the ALJ fulfilled her duty to

develop the record. See Garcia v. Comm’r of Soc. Sec., 768 F.3d 925, 930-31 (9th

Cir. 2014); Tonapetyan v. Halter, 242 F.3d 1144, 1150 (9th Cir. 2001). The

Commissioner made a reasonable effort by twice requesting records of

psychological treatment. See 20 C.F.R. § 404.1512(d).

      AFFIRMED.




                                          3